Case 1:19-cv-00773-LJL Document 30 Filed 02/26/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MOHAMMED EL AALAOUI, :
Plaintiff, : Civil Action No. 19-773-ALC

v.

AFFDAVIT OF SERVICE
LUCKY STAR GOURMET DELI INC.;
305 GROCERY DELI CORP.; OMAR
ALLHABI; HAMDI ALLHABI;
AHMED ALZABIDI,

Defendants.

 

STATE OF NEW YORK
COUNTY OF NEW YORK

I, BASMA OUARDA, being duly sworn and subject to the penalties of perjury, on
oath depose and state based on personal knowledge that on February 20, 2020, I served
the following: Court Order (Docket no. 29); Attorney Declaration in Support of Motion
for Default Judgment along with Exhibits A through J (Docket no. 27); and Affidavit of
Plaintiff in Support of Motion for Default Judgment (Docket no. 28).

This service was completed by placing a true copy of these documents with an
employee of the United States Postal Service, at the facility located at 450 Lexington
Avenue, New York, New York 10017, in an envelope together with postage and labels to
have the envelope sent via USPS Priority Mail with tracking service to the following
addresses, a separate mailing for each addressee:

Lucky Star Gourmet Deli Inc.

856 E 180" Street,
Bronx, New York 10460-1702
Case 1:19-cv-00773-LJL Document 30 Filed 02/26/20 Page 2 of 3

305 Grocery Deli Corp.
305 E 181* Street,
Bronx, New York 10457

Hamdi Allhabi
305 E 181* Street,
Bronx, New York 10457

Omar Allhabi
305 E 181* Street
Bronx. New York 10457

22, yd —

BASMA OUARDA, Paralegal

On this Do day of Selsuacy 2020 personally appeared before me the above-named individual
and signed andymade oath to the foregoing affidavit before me.

fi Saget

MOHAMMED GANGAT
NOTARY PUBLIC

Mohammed A. Gangat
Notary Public. NY. Nassau Cty.
No. 02GA6348633
Exp. 10/03/20
Case 1:19-cv-00773-LJL Document 30 Filed 02/26/20 Page 3 of 3

Jagnsd .A berameroM
9 usees’ .VHX .cildu9 yisiol
EEBBAEBADLO .o
NSEO\OF .qx3
